DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  the phrase “the determined number of pathogens in the environment to the control system received from the pathogen detecting sensor” is grammatically awkward.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, the phrase “a feature of air” is indefinite as it is unclear what would be considered “a feature” of air.  For the purpose of examination, the limitation will be given the broadest reasonable interpretation.
In regard to claim 14, the term “an aspect of the air within the environment” is indefinite as it is unclear what would be considered “an aspect” of air.  For the purpose of examination, the limitation will be given the broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra et al. (US 10,960,091; hereinafter “Dijkstra”) in view of Apte et al. (US 2014/0022968; hereinafter “Apte”) and Barber, III (US 10,688,211; hereinafter “Barber”).
In regard to claims 1-2, 5-11, and 17-22, Dijkstra discloses a sanitizing device (UV illumination device 200) comprising: a power source (internal power unit 150 such as a battery; see col. 7, lines 39-41) electrically coupled to a sanitizing light source (UV light source 113 of light projection unit 110), a control system (controlling unit 130), a transceiver (necessarily present for wireless communication with a remote device; see col. 8, lines 7-18) and a memory (memory unit 140), the power source being configured to provide electrical power to the sanitizing light source, the control system, the transceiver, and the memory; the sanitizing light source (UV light source 113 of light projection unit 110), the sanitizing light source being capable of emitting sanitizing light into an environment through an aperture (front end 220) in a housing (shell body 230) responsively to an instruction from the control system (see col. 6, lines 63-67); the control system (controlling unit 130), the control system being communicatively coupled to the sanitizing light source, and the memory, the control system comprising a processor (processor 131) capable of being programmed to control an intensity of the sanitizing light emitted by the sanitizing light source responsively to an instruction stored in the memory, record one or more operations of the sanitizing device in the memory and communicate stored run times to the transceiver (see col. 11, lines 36-54; an environmental sensor (camera 121 or plurality of sensors 122 of the camera unit 120; see col. 7, lines 1-13), the environmental sensor being configured to monitor a feature or an aspect of the air of the environment (scan an item or sense motion which would be an aspect of feature of the air in the environment) and communicate a result of the monitoring to the control system, wherein an intensity of the sanitizing light emitted by the sanitizing light source is responsive to receipt of a result of the monitoring performed by the environmental sensor (see col. 6, lines 63-67); the memory (memory unit 140), the memory being communicatively coupled to the control system, and the transceiver, the memory being capable of storing instructions for the processor to control an intensity of the sanitizing light emitted by the sanitizing light source, receive a recording of one or more operations of the sanitizing device from the processor, and store the recording of one or more operations of the sanitizing device received from the processor (machine learning from the controlling unit 130; see col. 7, line 47 through col. 8, line 18); the transceiver (necessarily present for wireless communication with a remote device; see col. 8, lines 7-18) communicatively coupled to the memory, and control system, the transceiver being capable of being programmed to receive the recording of one or more operations of the sanitizing device from the memory and communicate the recording of one or more operations of the sanitizing device to an external computing device such as a server or a transceiver of another of the devices (“remote device”; col. 8, lines 14-18); and the housing (shell body 230), the housing being configured to house the power source, the sanitizing light source, the control system, the memory, and the transceiver, the housing including at least one aperture (front end 220) through which sanitizing light emitted by the sanitizing light source may exit the housing into the environment.  Dijkstra teaches that a server (a remote device; col. 8, lines 14-18), which can necessarily be communicatively coupled to a plurality of the sanitizing devices 200, is capable of communicating instructions to one of the sanitizing devices from a user.  It is viewed that it is routine in the art of wireless electronic controls to communicate via wireless networks, such as mesh networks (also taught by Apte below), and via the Internet using a web server.  See  col. 6, line 32 through col. 8, line 59 and Figures 1-7.
Dijkstra is silent in regard to the pathogen detecting sensor, an air quality sensor and a light intensity sensor.  Dijkstra does disclose that the light intensity can be controlled which would indicate that the device is able to determine the light intensity being emitted by the device.  Dijkstra is further silent in regard to the memory storing instructions for the processor to control an intensity of the sanitizing light emitted by the sanitizing light source responsively to the determined number of pathogens in the environment from the pathogen detecting sensor.
Apte discloses a home network of connected devices wherein devices, such as air purifiers (see [0020]), can include communication modules for establishing a mesh network (see [0022]).  Apte teaches that the device can include sensors, such as an environmental sensor which senses air quality or light level (i.e. light intensity), an airborne particulates sensor, pollen and dust sensor, airborne biological agents sensor (a pathogen detecting sensors), bacteria and viruses sensors (pathogen detecting sensors), surface borne contaminants sensors (a pathogen detecting sensor) and sanitary sensors for sending information regarding the sensed condition on the network.  Apte teaches that the sensors can determine when the room needs “freshening” and can send a signal through the network which would cause the air freshener to freshen the air.  See [0030] and Figure 3.
Barber discloses an ultraviolet illuminator for destroying infectious materials.  Barber teaches that the system 100 includes a control unit 122 for controlling and adjusting a plurality of radiation settings for a set of UV-C sources 114 and controlling and receiving data from a set of sensors 120.  The control unit 122 is implemented as a computer system 220 having an analysis program 230.  The set of sensors 120 can include a visual camera that is sensitive to visible radiation and can operate with the control unit to determine changes in color or other surface optical properties of the object 112 being irradiated by the device.  Barber teaches that the changes in color can be used to provide information regarding an overall microbial growth and increased microbial activity can cause the control system to increase intensity.  See Figure 2, col. 6, lines, 56-64; col. 9, lines 50-67 and col. 10, lines 44-63.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sensors which detect airborne particulates and pathogens disclosed by Apte with the device of Dijkstra for the purpose of sensing contamination and light levels in order to determine operational parameters of the device.  It would have also been obvious to one of ordinary skill in the art to have formed a mesh network between the devices of Dijkstra as disclosed by Apte for the purpose of sending information to other networked devices such that a determination regarding the operation of connected devices can be made from conditions sensed by another connected device. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored the analysis program of Barber on the memory of the combined system of Dijkstra and Apte and to have modified the program such that the pathogen detecting sensor of the combined apparatus is used to monitor pathogens in the air in the same manner that Barber monitors microbial growth on surfaces such that the control system can increase intensity of the sanitizing light source in response to a detected increase of pathogens such that the room can be freshened and sanitized.
In regard to claims 4 and 12-13, Dijkstra teaches that the remote device can be used to operate a sanitizing device to sanitize an object in the environment.  See col. 8, lines 7-18.  Thus, the “server” is capable of being used to “coordinate an operation” of “one” device to “collaboratively” sanitize “one” object.  It is noted that reflectors have not been positively recited by the claim and the device of the system would be capable of using reflectors to direct the sanitizing light. 
In regard to claim 14, Apte teaches that the sensors, such as an environmental sensor, may reside on their own node. See [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the external sensors disclosed by Apte with the above combined system for the purpose of collecting additional information to better control the plurality of device.
In regard to claim 15, it is viewed that a user can operate the server (i.e. the remote device) to communicate a schedule of operation for each sanitizing device included in the plurality of sanitizing device as it is disclosed that the remote device can be used to manually provide a time period and intensity to the controlling unit 130 of the device.  See col. 8, lines 7-18.
In regard to claim 16, Dijkstra discloses that the device 200 uses a mirror galvanometer as a light direction controller for controlling the direction of the light.  Thus, the device is capable of receiving instructions from a server (the remote device) for moving the at least one of the sanitizing devices such that the sanitizing light is directed to a desired area for irradiation.  See col. 6,lines 32-67.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra in view of Apte, Barber and Naito (US 2020/0246632).
In regard to claim 3, Dijkstra does disclose a filter.
Naito discloses a method of sterilization using ultraviolet irradiation wherein the light sources has a built-in filter configured to filter sanitizing light emitted by the sanitizing light such that wavelengths above 230 nm are filtered out to produce ultraviolet light having a wavelength range of 200 to 230 nm such that damage to the human body is mitigated.  See paragraphs [0036]-[0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the filtered sterilizing light having a wavelength range of 200 to 230 nm as disclosed by Naito for the light source in the above combined apparatus for the purpose of using wavelengths which do not significantly harm the human body.

Response to Arguments
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Apte fails to disclose “how an output from any these [sic] sensors may be integrated structurally into a feedback system where an adjustment is made of an intensity of sanitizing light emitted by a sanitizing device via a set of instructions that is stored in a memory” and that Barber does not disclose a pathogen detecting sensor.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner holds that one of ordinary skill in the art, when considering the teachings of the prior art, would have been motivated to have modified the analysis program of Barber in order to control the intensity of a sanitizing light based upon the sensed conditions of the pathogen detecting sensors of Apte such that the system can respond to changing air quality within an environment.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774